Citation Nr: 0820494	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1980, from June 1981 to May 1987, and from 
September 1987 to August 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The RO considered the veteran's claim for service connection 
for a left shoulder disorder to include as a result of 
aggravation during his service of a pre-existing condition.  
Several periodic evaluations and reports of medical history 
during service indicate he broke his left arm as a child, at 
the age of 5.  However, a number of these records 
specifically rule out that injury having involved his left 
shoulder.  For example, the October 1986 report of medical 
history notes that he was status post a fracture of the left 
elbow.  And July 1980 and February 1990 reports of medical 
history confirm he fractured his left arm at the distal 
humerus (elbow).  Hence, the nature of this injury, a prior 
fracture of the left elbow, precludes him from establishing 
service connection on the basis of aggravation of a pre-
existing disability involving his left shoulder.  Cf. Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In any event, the Board is remanding the left shoulder claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development and consideration.




REMAND

The veteran claims he has a left shoulder disorder as a 
result of his military service.  More specifically, he 
alleges that he injured this shoulder during service, in 
1989, and that it resulted in tendonitis, bursitis, and a 
tear of his rotator cuff.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records note several complaints 
of left shoulder pain.  Beginning in November 1989, he 
reported experiencing left shoulder pain for the past six 
weeks, which he said had started while carrying a missile 
aboard a ship.  He complained of a constant, deep pain that 
did not subside with rest.  Objective findings indicated good 
range of motion on inward rotation of this shoulder, but 
there was a slight popping sound.  There was no crepitus, 
prior dislocation, swelling, or point tenderness.  There also 
was no external indication of injury.  As well, there was no 
edema or erythema.  The veteran had full strength in all of 
his left shoulder muscles.  However, humerus rotation and 
abduction caused increased pain in his rotator cuff.  He also 
had point tenderness over the posterior aspect of his rotator 
cuff.  The diagnosis was left shoulder rotator cuff 
tendonitis.  Physical therapy and rehabilitation were 
recommended.

A December 1989 service record notes a request for an 
orthopedic consultation for the veteran's left shoulder 
rotator cuff tendonitis.  During his orthopedic consultation 
in January 1990, he complained of increased pain but denied 
any trauma or activity that may have precipitated the onset 
of his pain.  The examiner indicated the veteran had 
increased pain with rotation of his left shoulder.  


Objective findings indicated almost full range of motion.  
The diagnosis again was rotator cuff tendonitis, but with a 
possible rotator cuff tear of the left shoulder.  Later that 
same month, the veteran reported decreased pain and good 
range of motion in this shoulder.  In February 1990, he 
indicated this shoulder was feeling better.  While he noted 
that he still had pain with left shoulder horizontal 
abduction, he was able to do more things with less pain.  In 
March 1990, he reported no significant change in his pain 
level since his last evaluation.  He still complained of pain 
in this shoulder with abduction, but he could do push-ups at 
a good rate.  Objective findings indicated he had almost full 
range of motion.

Several years later, in January 1998, the veteran noted 
"popping" in this shoulder associated with crepitus.  He 
had a positive radial pulse from discoloration and 
inflammation.

Also in January 1998, a military physician again referred the 
veteran for an orthopedic consultation for his left shoulder.  
He complained of left shoulder pain associated with motion 
and crepitus.  The examiner gave a provisional diagnosis of 
degenerative joint disease (arthritis).  At another 
consultation later that same month, objective findings 
indicated extension of 145 degrees and abduction of 145 
degrees.  There were no signs of impingement, instability, 
axial compressed rotation or apprehension.  He also had full 
range of motion, with pain, but his strength was 5/5.  X-rays 
were within normal limits.  The diagnosis was normal left 
shoulder.

During the veteran's military retirement examination in May 
1998, the examiner observed the veteran's upper extremities 
were within normal limits.  But when completing a medical 
history questionnaire during that evaluation, the veteran 
checked the box "Yes" for having experienced swollen or 
painful joints.  And the examiner confirmed the veteran had 
degenerative joint disease in his shoulder.  However, the 
examiner did not specify which shoulder he was referring to, 
as the veteran also had a right shoulder disorder 
(impingement syndrome) during service, so this remains 
unclear.

The veteran's military service ended in August 1998.

In November 1998, during a consultation at Medical Care +, 
the veteran reported that while carrying a warhead for a 
drill during service he had sustained an injury to his left 
shoulder (ripped his left rotator cuff).  He also reported 
that he was diagnosed with a left rotator cuff tear.  
Objective findings indicated that his extremities were 
normal, with no edema or varicose veins.  X-rays revealed 
that his shoulder was normal.

The RO denied the veteran's claim for a left shoulder 
disorder in April 1999 and February 2001 due to a lack of 
evidence of a then current left shoulder disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).  See also 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (service 
connection presupposes a current diagnosis of the claimed 
disability).

However, private treatment records since obtained from 
Meridian Orthopedic, P.A., show the veteran complained of 
left shoulder pain and decreased range of motion in February 
2004.  A magnetic resonance imaging (MRI) taken that same 
month by the Regional Medical Support Center revealed a 
partial tear of the rotator cuff and rotator cuff tendonitis 
with mild degenerative spurring at the acromioclavicular (AC) 
joint.  There also was a small associated joint effusion.  
There was an increased signal observed throughout the 
supraspinatus tendon due to a combination of a partial tear 
and tendonitis.  In addition, a physician with Meridian 
confirmed the diagnosis of rotator cuff tear of the left 
shoulder after reviewing the MRI.  The veteran subsequently 
had arthroscopic surgery on his left shoulder in April 2004 
to treat this condition.  Postoperative, the Meridian 
physician provided a diagnosis of left shoulder impingement, 
chronic syndrome.

The veteran believes that any current impairment in his left 
shoulder is from the injury he sustained while in the 
military.  But there is conflicting evidence as to whether 
his left shoulder injury in service resulted in chronic 
(i.e., permanent) residual disability or, instead, was merely 
acute and transitory and resolved with treatment prior to his 
discharge.

Concerning this, while the November 1998 private examination 
did not discern any left shoulder disability shortly after 
service, the more recent February 2004 private treatment 
records show that the veteran's complaints and diagnoses of a 
left shoulder disability are the same conditions he 
complained about in service - namely, left rotator cuff 
tendonitis and a possible tear of the left rotator cuff.  
Consequently, a VA compensation examination and opinion are 
needed to determine whether the current left shoulder 
disability is attributable to the injury in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule an appropriate VA 
compensation examination to determine the 
etiology of the veteran's current left 
shoulder impairment - in particular, for 
a medical opinion indicating whether it 
is at least as likely as not (i.e., 50 
percent probability or greater) that any 
current left shoulder disorder is the 
result of his military service, but 
especially the injury he sustained to 
this shoulder during service after which 
he had tendonitis and a possible tear of 
his rotator cuff.  The designated 
examiner must review the claims file for 
the veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

2.  Then readjudicate the claim in light 
of this and any other additional 
evidence.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



